Citation Nr: 0708726	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  91-50 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include spinal fractures and herniated discs.

2.  Entitlement to service connection for quadriparesis.

3.  Entitlement to service connection for facial fractures.

4.  Entitlement to service connection for multiple sclerosis.

5.  Entitlement to service connection for anemia.

6.  Entitlement to an initial rating in excess of 10 percent 
for a whiplash injury to the cervical spine, with subluxation 
of C3-C4.

7.  Entitlement to an initial compensable rating for 
bilateral hearing loss, for the period from November 28, 
1988, to June 5, 2002.

8.  Entitlement to an initial rating in excess of 20 percent 
for bilateral hearing loss, from June 6, 2002.


REPRESENTATION

Veteran represented by:	Non Commissioned Officers 
Association


WITNESSES AT HEARING ON APPEAL

The veteran and his parents


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from June 1972 to May 1979.  

He had subsequent service in the Marine Corps Reserve from 
May 1979 to September 1987, including periods of active duty 
for training as follows:  June 5 to 6, 1980; June 16 to 29, 
1980; May 4 to 17, 1981; September 21 to October 4, 1981; 
August 21 to September 3, 1983; August 2 to 18, 1984; May 4 
to 18, 1985; June 21 to July 5, 1986; and from October 13 to 
November 26, 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In a December 1990 rating decision, the RO granted service 
connection for residuals of a whiplash injury to the cervical 
spine, with subluxation of C3-C4, and assigned an initial 10 
percent rating, effective November 28, 1988, the date of 
receipt of his original claim.  In addition, the RO granted 
service connection for defective hearing and assigned an 
initial zero percent rating, effective November 28, 1988.

In an April 1991 rating decision, the RO denied service 
connection for several disabilities, including anemia, 
quadriparesis, facial fractures, multiple sclerosis, and a 
back disorder.

In June 1993, at the request of the veteran, the case was 
administratively remanded and held in abeyance in view of a 
pending action before the Board for Correction of Naval 
Records (BCNR).  In August 1995, again at the request of the 
veteran, the case was returned to the RO to provide him with 
an opportunity to review his claims folder.  In August 1996, 
the veteran again requested that his case be remanded to the 
RO pending resolution of his claim before BCNR.  In October 
1996, the Board granted the veteran's request, remanding the 
matter to the RO.  

In July 2000, the case was returned to the Board upon receipt 
of a letter reflecting that the veteran's claim before the 
BCNR had been administratively closed in March 1994 based 
upon his failure to submit additional evidence.  In July 
2001, the case was remanded by the Board for additional 
evidentiary development.  

While the case was in remand status, in a September 2002 
rating decision, the RO increased the rating for the 
veteran's hearing loss to 20 percent, effective June 6, 2002.  
Although an increased rating was granted, the issue remains 
in appellate status, as the maximum schedular rating has not 
been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  
Moreover, given the RO's actions, complete adjudication of 
the veteran's claim now requires an analysis during two 
discrete time periods, as set forth above on the cover page 
of this decision.

It is noted that the issues on appeal originally included 
service connection for tonsillitis.  In a May 1995 rating 
decision, however, the RO granted service connection for 
status post tonsillectomy and assigned an initial zero 
percent rating, effective September 22, 1994.  The Board 
finds that the grant of service connection for this 
disability constitutes a full award of the benefit sought on 
appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. 
Cir. 1997).  The veteran did not submit a notice of 
disagreement with the initial disability rating or effective 
date assigned.  Thus, those matters are not before the Board.  
Id.

The veteran was previously represented in this appeal by the 
Disabled American Veterans, the Marine Corps League, and then 
The American Legion.  In November 1994, the American Legion 
requested leave to withdraw as the veteran's representative, 
citing a possible threat from the veteran, as well as his 
continued lack of cooperation.  In February 1995, the Board 
granted the motion based on a showing of good cause.  In May 
1995, the veteran appointed the Non Commissioned Officers 
Association and they have remained his representative to 
date.  

A review of the record shows that there are several 
outstanding claims which have not yet been adjudicated by the 
RO.  In April 1990, the veteran submitted a claim of service 
connection for liver dysfunction and encephalitis.  In 
September 2002, he appeared to raise claims of service 
connection for hypertension and residuals of a broken left 
femur, as well as increased ratings for service-connected 
sinusitis and residuals of a tonsillectomy.  He also 
requested reopening of his previously denied claim of service 
connection for sinus tachycardia.  These matters are referred 
to the RO for appropriate action.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.




REMAND

In connection with this appeal, the veteran requested and was 
scheduled for a personal hearing before a Veterans Law Judge 
in Washington, DC, to be held in March 1992.  At the request 
of the veteran, his hearing was rescheduled on four 
subsequent occasions.  In June 1993, for the fifth time, the 
veteran requested postponement of his hearing, pending 
resolution of his claim before BCNR and his request was 
granted.  In a June 2000 letter, the veteran was advised of 
his right to a hearing, but he did not respond.  In light of 
this procedural history, in its July 2001 remand, the Board 
found that the veteran's hearing request had been withdrawn.  
He was advised that he was free to request a hearing at any 
time prior to a final adjudication by the Board on his 
claims.  

In October 2005, shortly after his case was certified to the 
Board, the veteran requested a personal hearing before a 
Veterans Law Judge.  He claimed that he was unable to travel 
to Washington, DC, in light of his disabilities.  

The Board notes this case has been pending for nearly sixteen 
years, due in large part to the veteran's repeated requests 
for delay.  While it would be the Board's preference to 
resolve this matter without further delay, under applicable 
regulation, a hearing on appeal must be granted if a veteran, 
or his or her representative, expresses a desire to appear in 
person.  38 C.F.R. § 20.700 (2006).

In fact, the importance of responding to a request for a 
hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2006), 
as a Board decision may be vacated when there is a 
prejudicial failure to afford an appellant a personal 
hearing.  In order to ensure full compliance with due process 
requirements, therefore, such a hearing must be scheduled.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.700, 20.703, 20.704, 20.904 (a)(3) (2006).  

Because the veteran has indicated that he is unable to travel 
to Washington, DC, for a hearing, the Board finds that he 
should be offered the opportunity to attend a Board hearing 
at the RO.  Because Travel Board hearings are scheduled by 
the RO, a remand of this matter is necessary.  See 38 C.F.R. 
§§ 20.700, 20.704(a). 

Accordingly, this case is REMANDED for the following:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the RO.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2006).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



